UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
BENNY IVAN Sl\/IALL, Case No. l:l 8-cv-897
Plaintiff,
Barrett, J.
vs. Litkovitz, M.J.
CLERMONT COUNTY JAIL, et al,, REPORT AND
Defendants. RECOMMENDATION

On Decernber 21, 2018, plaintiff initiated this prisoner civil rights action pursuant to 42
U.S.C. § 1983. (See Doc. l). Prior to the receipt of a responsive pleading from any defendant,]
plaintiff filed a motion to dismiss this action Without prejudice (Doc. ll).

Fed. R. Civ. P, 4l(a)(2) provides that the Court may dismiss an action “at the plaintiffs

instance” upon “such terms and conditions as the court deems proper.”

Pursuant to Fed. R. Civ. P. 4l(a)(2), it is RECOMMENDED that this action be

dismissed without prejudice

Date: ii g 23 ii f MM
Karen L. Litkovitz

United States Magistrate Judge

 

l On March 7, 2019, the undersigned issued an Order and Report and Recommendation, recommending that several
of petitioner’s claims be dismissed for failure to state a claim and ordering service on defendant Leahy. (Doc. 8).
Plaintiff was ordered to file a motion to issue service on the remaining unidentified defendants if and when he
discovered their identity through discovery.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
BENNY IVAN SMALL, Case No. l:lS-cv-89'7
Plaintiff,
Barrett, J.
vs. Litkovitz, M.J.

CLERMONT COUNTY JAIL, et al.,
Defendants.

NO'I`ICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served With a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections Shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party‘s objections
WITHIN 14 DAYS after being served with a copy thereofl Failure to make objections in
accordance With this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985),' Um`z‘ed States v. Walrers, 638 F.Zd 947 (6th Cir. 1981).

